DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Prasad Bhosale (U. S. Patent Application: 2019/0393085, here after 085).
Claim 15 is rejected. 085 teaches a method of forming a seam-free gap fill [0043, 
0048], the method comprising:
depositing a second metal film (60) in a feature (trench with barrier layer adhesion layer, and seed layer) on a substrate to partially fill the feature with the second metal film [fig. 5], the feature comprising a bottom and at least one sidewall, the bottom comprising a first metal(seed layer)[0037] and the at least one sidewall comprising a dielectric(52), the second metal film forming directly and selectively on the bottom relative to the at least one sidewall and the second metal film having a top surface below a top surface of the dielectric[fig. 5];
depositing a liner (56’) on the sidewall of the feature above the second metal film 
[fig. 6];
filling the feature with the second metal film (60) to cover the liner and the top 
surface of the dielectric [fig. 8]; and
removing the second metal film and at least some of the liner from the top surface of the dielectric and at least some of the dielectric to form a seam-free gap fill [0045, 0048, fig. 9].
Claim 18 is rejected as 085 teaches annealing the second metal film after filling the feature with the second metal film and before removing the second metal film from the top surface of the dielectric [0046, fig. 3].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad Bhosale (U. S. Patent Application: 2019/0393085, here after 085).
Claim 16 is rejected. 085 teaches the limitation of claim 15 as discussed above, and teaches forming liners only on sidewalls by conformally depositing liner layer (56’) [0044, fig. 6] and removing it from metal top and above the dielectric layer (horizontally parts) [0045, fig. 7]. Although 085 does not teach a blocking layer on the top surface of the second metal film prior to depositing the liner to form the liner only on side walls. However, it is to the skill of an ordinary person in art to depositing a blocking layer(mask) where the depositing liner layer is not desirable following by depositing liner layer and removing the mask as an alternative method of depositing liner only on the
side walls. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to form liner layer only on side walls by depositing a mask( blocking layer) on the second metal layer(bottom of trench) and on dielectric layer, following by depositing liner layer and removing the mask layer(blocking layer) because it is a well-known and an alternative way for depositing liner only on side walls of the trench. The blocking layer(mask) preventing formation of the liner on the top surface of the second metal film.
Claim 17 is rejected for the same reason claim 16 is rejected, removing the blocking layer from the top surface of the second metal film happens after forming the liner and before filling the feature with the second metal film, because the liner only on side walls have to form prior to filling the feature with the second metal layer.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad Bhosale (U. S. Patent Application: 2019/0393085, here after 085), further in view of Scott Clendenning et al (U. S. Patent Application: 2018/0130707, here after 707).
Claim 19 is rejected. 085 teaches metal filling is for making interconnect lines comprising copper or copper alloy [0038], and seed layer (first metal) of copper [0037]. 086 teaches the interconnect lines comprising copper or copper alloy [0038], and not ruthenium. 707 teaches a gap fill method for making interconnect lines comprising copper, or ruthenium [0036], when the seed layer is ruthenium [0031]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the second metal layer as ruthenium, and first layer(seed layer) is ruthenium because they are suitable metal for making interconnect lines as well as copper.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Prasad Bhosale (U. S. Patent Application: 2019/0393085, here after 085), further in view of Roey Shaviv et al (U. S. Patent Application: 2017/0200642, here after 642), and Xunyuan Zhang et al (U. S. Patent: 9805972, here after 972).
Claim 20 is rejected. 085 teaches a method of forming a seam-free gap fill [0038], the method comprising:
(a) a first metal (Seed layer) at a bottom of a feature in a substrate, the feature comprising at least one dielectric sidewall [fig. 5, 0037];
(b) selectively depositing a metal film (60) in the feature directly on first metal relative the dielectric sidewall, the metal film partially filling the feature so that a top surface of the metal film is below a top surface of the dielectric [fig. 5];
(d) forming a conformal liner (56’) on the dielectric sidewall and the top surface of the dielectric, the conformal liner substantially not forming on the top surface of the metal film [fig. 6, fig. 7];
(f) filling the feature with the metal film (60) to cover the conformal liner on the dielectric sidewall and the top surface of the dielectric [fig. 8];
(g) annealing the metal film [0046]; and
(h) removing a portion of the metal film and the dielectric, and at least some of the liner to form a seam-free gap fill [fig. 9, 0048]. 086 does not teach cleaning the surface of the first metal at a bottom of the feature (seed layer). 462 teaches a method of bottom-up filling a trench (seam free) [0084], when the seed layer is cleaned prior to plating to reduce oxides and contaminations [0095-0099]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the method of 086 when the seed layer is clean prior to plating, because it reduces formation of oxides and contaminations. 086 teaches the interconnect lines comprising copper or copper alloy [0038], and not ruthenium. 972 teaches a gap fill method for making interconnect lines comprising copper, or ruthenium [column 4, second paragraph]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the method of 086 and 642, when the second metal layer as ruthenium, because they are suitable metal for making interconnect lines as well as copper. 
Response to Arguments
Applicant's arguments filed 12/02/22 have been fully considered but they are not persuasive. The applicant argues 086 does not teach depositing second metal layer directly on first metal layer on bottom of the feature. Considering the trench, the diffusion barrier layer, the adhesive layer, and seed layer as feature, the seed layer as first metal layer is on bottom of the feature and filling layer (60) deposited directly on it. Same argument is valid for claim 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712